    Case: 3:17-cv-00032-CVG-RM Document #: 112 Filed: 12/07/18 Page 1 of 1



                   IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                        DIVISION OF ST. THOMAS AND ST. JOHN

 THE KIMBERLY STONECIPHER-FISHER                           )
 REVOCABLE LIVING TRUST, KIMBERLY                          )
 STONECIPHER-FISHER TRUSTEE, AMERICAN                      )
 RESORT DEVELOPMENT ASSOCIATION-                           )
 RESORT OWNERS’ COALITION,                                 )           Civil No. 2017-32
                                                           )
                   Plaintiffs,                             )
                                                           )
             vs.                                           )
                                                           )
 GOVERNMENT OF THE VIRGIN ISLANDS,                         )
                                                           )
                   Defendant.                              )

                                             ORDER

       This matter is before the Court on plaintiffs’ motion to consolidate this case with Civil No.
2017-33, Great Bay Condominium Owners Association, et. al. v. Government of the Virgin Islands.
[ECF 110]. Plaintiffs represent that the parties in the Great Bay matter do not oppose
consolidation, but the motion does not appear to have been filed on the Great Bay plaintiffs.

        The premises considered, is hereby ORDERED that the plaintiff shall serve the motion to
consolidate on the parties in Great Bay no later than December 11, 2018. The parties in Great
Bay may file a response to the motion no later than December 13, 2018. In the absence of a
written objection, the Court may consolidate these cases and will address all remaining deadlines
with all parties.


Dated: December 7, 2018                          S\
                                                      RUTH MILLER
                                                      United States Magistrate Judge
